              Case
               Case1:19-cv-04429-VSB
                    1:19-cv-04429-VSB Document
                                       Document24-1
                                                27 Filed
                                                    Filed12/07/19
                                                          12/04/19 Page
                                                                    Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- x
RECYCLING AND GENERAL INDUSTRIAL                         1.           :
UNION LOCAL 108 WELFARE and ANNUITY                      2.           :
FUNDS, by their Trustees Michael Hellstrom, 3.                        :
Frederick Schneider, Domenic Monopoli, and 4.                         :   Civil Case No.
Ronald Bergamini,                                        5.           :   19-CV-04429 (VSB)
                                         Plaintiffs, 6.               :
                                                         7.           :
              - against -                                8.           :
                                                         9.           :
DONATO MARANGI, INC.; COTTAGE                            10.          :
CARTING INC., each doing business as                     11.          :
MARANGI DISPOSAL and MARANGI                             12.          :
DISPOSAL DIV. C.C. INC.; and                             13.          :
                                                         14.          :
DOMINICK MARANGI SR., MICHAEL                            15.          :
MARANGI, and DOMINICK MARANGI JR.,16.                                 :
each individually.                                       17.          :
                                                         18.          :
                                         Defendants. 19.              :
 ------------------------------------------------------------------- x

                     CASE MANAGEMENT PLAN AND SCHEDULING ORDER

VERNON S. BRODERICK, United States District Judge:

        Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby
adopts the following Case Management Plan and Scheduling Order:

1.           All parties [consent _____ / do not consent ___X__] to conducting all further
             proceedings before a United States Magistrate Judge, including motions and trial,
             pursuant to 28 U.S.C. § 636(c). The parties are free to withhold consent without adverse
             substantive consequences. [If all consent, the remainder of the Order need not be
             completed at this time.]

2.           The parties [have ___X__/ have not _____] engaged in settlement discussions.

3.           This case [is _____/ is not __X___] to be tried to a jury.

4.           Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
             parties may be joined without leave of the Court.

5.           Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
             causes of action or defenses may be asserted after without leave of the Court.




01150832.1
       Case
        Case1:19-cv-04429-VSB
             1:19-cv-04429-VSB Document
                                Document24-1
                                         27 Filed
                                             Filed12/07/19
                                                   12/04/19 Page
                                                             Page22ofof33



6.    Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
      be completed no later than December 20, 2019. [Absent exceptional circumstances,
      within 14 days of the date of the parties' conference pursuant to Rule 26(0.]
                                                                     2020
7.    All fact discovery is to be completed no later than April 24, 2019. [A period not to
      exceed 120 days unless the Court finds that the case presents unique complexities or
      other exceptional circumstances.]

8.    The parties are to conduct discovery in accordance with the Federal Rules of Civil
      Procedure and the Local Rules of the Southern District of New York. The following
      interim deadlines may be extended by the parties on consent without application to the
      Court, provided that the parties meet the deadline for completing fact discovery set forth
      in ¶ 7 above.

      a.     Initial requests for production of documents shall be served by January 3, 2020.

      b.     Interrogatories shall be served by January 3, 2020.

      c.     Depositions shall be completed by April 20, 2019. 2020

             i.      Absent an agreement between the parties or an order from the Court,
                     depositions are not to be held until all parties have responded to initial
                     requests for document production.

             ii.     There is no priority for depositions by reason of a party's status as a
                     plaintiff or a defendant.

             iii.    Absent an agreement between the parties or an order from the Court, non-
                     party depositions shall follow initial party depositions.

      d.     Requests for admissions shall be served no later than January 31, 2020.

9.    All expert discovery, including disclosures, reports, production of underlying documents,
      and depositions shall be completed by _____n/a__________. [The parties shall be
      prepared to describe their contemplated expert discovery and the bases for their
      proposed deadlines at the initial conference.]

10.   All discovery shall be completed no later than April 24, 2019. 2020

11.   The Court will conduct a post-discovery conference on _________________________
                                                                 May 15, 2020                     at
      ____________________. [To be completed by the Court.] No later than two weeks in
        11:00 a.m.
      advance of the conference, the parties are to submit a joint letter updating the Court on
      the status of the case, including but not limited to whether either party intends to file a
      dispositive motion and what efforts the parties have made to settle the action. If either
      party contemplates filing a dispositive motion, the parties should be prepared to discuss a
      briefing schedule at the post-discovery conference.




                       2
       Case
        Case1:19-cv-04429-VSB
             1:19-cv-04429-VSB Document
                                Document24-1
                                         27 Filed
                                             Filed12/07/19
                                                   12/04/19 Page
                                                             Page33ofof33



12.   Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
      required by Rule 6 of the Court's Individual Rules and Practices shall be due 30 days
      from the close of discovery, or if any dispositive motion is filed, 30 days from the Court's
      decision on such motion. This case shall be trial ready 60 days from the close of
      discovery or from the Court's decision on any dispositive motion.

13.   Counsel for the parties propose the following alternative dispute resolution mechanism
      for this case:

      a.     ___X___ Referral to a Magistrate Judge for settlement discussions.

      b.     ______ Referral to the Southern District's Mediation Program. [Note that all
             employment discrimination cases, except cases brought under the Fair Labor
             Standards Act of 1938, 29 U.S.C. § 201 et seq., are designated for automatic
             referral to the Court's Alternative Dispute Resolution program of mediation.
             Accordingly, counsel in such cases should select 13(b).]

      c.     ______ Retention of a private mediator.

      The use of any alternative dispute resolution mechanism does not stay or modify any date
      in this Order.

14.   The parties have conferred and their present best estimate of the length of trial is two
      days.


SO ORDERED

Dated: ____________________
       December 6, 2019
       New York, New York
                                                    ______________________________
                                                    Vernon S. Broderick
                                                    United States District Judge




                       3
